Citation Nr: 1234042	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sterility due to radiation exposure.  

2.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Army from June 1945 to November 1946. 

This claim comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The issues originally appealed to the Board included entitlement to service connection for sterility secondary to radiation exposure and entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  

Following the appellant's perfection of his appeal, he provided testimony in support of his claim during hearings held at the RO in June 2005, before a Decision Review Officer, and in August 2006, before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings have been prepared and they have been included in the claims folder for review.  

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the (Acting) Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing. 

After the appellant provided testimony before the Board in August 2006, the Board remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  This occurred in March 2007.  The claim was subsequently appealed and upon a review of the claims file, the Board issued a Decision/Remand in September 2007.  Specifically, in that action, the Board denied the appellant's claim for SMC but then remanded the claim for the purpose of obtaining additional information concerning the appellant's radiation exposure.  Unfortunately, the information needed to resolve the matter before the Board was not obtained and upon further review, the Board determined that another remand was necessary.  

Thus, in May 2010, the claim was sent to the Director, Compensation and Pension, and the Director, Radiation and Physical Exposures, so that a determination could be made by both parties as to whether the appellant's claim had merit and could be granted.  The claim has since been returned to the Board for review.  

After the claim was again returned to the Board for review, it was determined that further medical information was needed.  As such, in May 2012, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's claimed sterility.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011), see generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in June 2012, and has been included in the claims folder for review.  Upon obtaining the VHA advisory opinion, the appellant and his accredited representative were notified and informed that they could provide any additional argument with respect to the obtained opinion.  The record reflects that the appellant's representative submitted additional argument and that argument has been included in the claims folder for review.  

The Board denied the appellant's claim for entitlement to special monthly compensation based on the loss of use of a creative organ in an action issued in a September 18, 2007, decision.  After further consideration of the issue of entitlement to service connection for sterility secondary to radiation exposure, the Board has determined that the denial of the appellant's claim for SMC in September 2007 was premature, as the SMC issue is inextricably intertwined with the claim for service connection.  As such, the appellant was not afforded due process of law and no decision on the merits of the claim should have occurred until the underlying issue was resolved either positively or negatively.  As such, in this decision, the Board will Vacate the September 18, 2007, action that addressed entitlement to SMC based on loss of use of a creative organ.  Hence, that issue once again appears on the front page of this action and a determination as to whether SMC based on the loss of use of a creative organ will be addressed below.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

ORDER TO VACATE SEPTEMBER 18, 2007, BOARD DECISION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

As noted previously, the Board denied the appellant's claim for entitlement to special monthly compensation based on the loss of use of a creative organ in an action issued on September 18, 2007.  After further consideration of the issue of entitlement to service connection for sterility secondary to radiation exposure, the Board has determined that the denial of the appellant's claim for SMC in September 2007 was premature as the SMC issue was inextricably intertwined with the claim for service connection for sterility.  As such, the appellant was not afforded due process of law and no decision on the merits of the claim should have occurred until the underlying issue was resolved either positively or negatively.  

Hence, in order to ensure that the appellant has been afforded due process of law and that the decision on his appeal takes into consideration all the available evidence and any new precedential court actions and decisions, along with determinations made by the Board, the Board vacates the Decision portion of its September 18, 2007, Decision/Remand as it pertains to special monthly compensation.  The decision below is issued in the place of the September 18, 2007, Decision portion of the Decision/Remand.  

Accordingly, the September 18, 2007, Board decision addressing the issue of entitlement to special monthly compensation based on the loss of use of a creative organ is vacated.


FINDINGS OF FACTS

1.  The VA has fulfilled its notice and duty to assist to the appellant by obtaining and fully developing all relevant evidence necessary for the equitable disposition of the issue addressed in this decision. 

2.  While in service during World War II, the appellant served as an x-ray technician.

3.  The VA has acknowledged that the appellant would have been exposed to radiation in conjunction with the performance of his duties in the US Army as an x-ray technician.  

4.  The appellant has divulged that he had been previously diagnosed as being sterile.  

5.  A private doctor has hypothesized that the appellant's radiation exposure during service may have caused or resulted in the appellant's post-service sterility.  

6.  A preponderance of the objective and probative medical evidence of record is against a finding that the Veteran's sterility had its onset during active military service or is otherwise related to his active service, including exposure to radiation during service.  

CONCLUSIONS OF LAW

1.  Sterility was not incurred in or aggravated by active service, including as due radiation exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2011).  

2.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that service connection be granted for sterility secondary to radiation exposure - exposure he attributes to his duties as an x-ray technician while in the United States Army.  The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Over the course of this appeal, the appellant has been provided with numerous letters regarding what information and evidence was needed to substantiate his claim for service connection.  He has also been provided with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims files consists of service treatment records, private medical records, and VA medical records.  Included also in the record is the VHA opinion that was recently accomplished.  Also of record and considered in connection with the current appeal are various written statements provided by the Veteran and his representative along with the Veteran's oral testimony during his August 2006 hearing before the undersigned.  As such, it is the conclusion of the Board that the VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  Laws and Regulations

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Presumptive service connection can also be established for on the basis of exposure to certain toxins, chemicals, or radiation.  Some specific types of cancer warrant service connection if a veteran qualifies as a "radiation-exposed veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Also "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2011). 

Service connection based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d) (2011).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311 (2007).  Finally, the veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, which is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this instance, the appellant has not claimed or contended that he now suffers from a radiogenic disease or disorder as described in 38 C.F.R. § 3.309 (2011), and as such, presumptive service connection is not applicable.  Instead, the question to be answered is whether the evidence shows that the appellant now suffers from sterility that was caused by or the result of radiation exposure he endured while performing the duties of an x-ray technician.  

III.  Facts and Discussion

The record reflects that the appellant served during World War II in CONUS.  His military occupational specialty was that of an x-ray technician.  Per the appellant, while attending training to be an x-ray technician, he and his fellow soldiers repeatedly took x-ray films of one another.  The x-ray films were conducted all over each other's bodies including each other's groin and abdominal areas.  After the appellant finished his course work, he was assigned to the medical facility located at Fort McClellan (Georgia) where he served for a little over a year.  He has testified (before the Board), that while at Fort McClellan the precautions then used by x-ray technicians was not the same type of precautions that have been gradually put in place to protect technicians from radiation exposure.  He stated that the only testing that was done during his time was a blood test that would look at white blood cell counts and that if the white blood cell count decreased to a certain level, the technician (like himself) would be temporarily assigned to other duties.  Once the individual's white blood cell count recovered, the appellant stated that the technician was removed from temporary duty and would then be returned to full duty (and exposure) as an x-ray technician.

Following the appellant's discharge from service, he was employed as an electrical engineer for the Chrysler Corporation and then General Dynamics.  Approximately thirteen years after he was discharged from service, the appellant, along with his spouse, sought information from their private physician as to why they were unsuccessful in begetting any children.  Per the appellant, tests were accomplished on both parties and while the appellant's spouse was found to be fertile and capable of producing a child, the appellant was adjudged to be sterile and incapable of child production.  This purportedly occurred in the late 1950s, and the appellant and his wife never had children.  Of note, the official medical records from that determination are not of record but it is noted also that those records no longer exist because the doctor who provided the determination is no longer in practice.

The record indicates that the appellant did not file for VA compensation benefits for sterility secondary to radiation exposure after he discovered that he was incapable of producing a child.  Instead, he waited until March of 2004 to file a claim for benefits.  In support of his claim, the appellant provided excerpts and clippings from various internet articles concerning sterility and radiation exposure.  More importantly, he provided a letter from his personal physician.  That letter was dated April 2004.  In the letter, the medical doctor wrote the following:

[The appellant] was exposed to excessive radiation while in the Army during World War II.  He was diagnosed as being sterile with immobile sperm in 1959.  It is my feeling that this is a service connected disability related to the radiation he received while training to be a[n] x-ray technician.

The Board would note that the private examiner did not provide any additional documentation or discussion that would bolster his opinion.  He did not hypothesize how much radiation the appellant would have had to have been exposed thereto in order to produce sterility.  He did not discuss the type of x-ray machine that would have caused the appellant's dysfunction.  Moreover, he did not provide any substantiation to his blanket assertions.  

In conjunction with his claim for benefits, and after the appellant had perfected his appeal to the Board, the Board sought clarification on the issue from a medical doctor associated with the Veterans Health Administration (VHA).  This occurred in January 2007.  After reviewing the limited evidence of record, the nuclear medicine doctor provided the following opinion (dated February 2007):

There are so many uncertainties in this case, among them the details of what actually occurred (given that records are not available) and the technical specifics of the x-rays that were performed, that the question at hand, whether the appellant suffered from infertility as a result of x-ray exposure during his service, is, strictly speaking, too speculative too answer.  However, it is possible to say that the assertion is well within the realm of possibility, and the April 2004, medical opinion by [the appellant's private doctor], which concluded that the appellant's sterility is related to radiation exposure he received while training to be an x-ray technician in service, is reasonable....

A key point is that x-rays performed in 2007 would not have had the same adverse impact as those performed in 1945.  Technique has improved, including more efficient intensifying screens, better collimation of beans, and overall better attention radiation safety. . . .

In essence, the nuclear medicine physician suggested and insinuated that based upon the type of x-rays that were used in 1945 and 1946, and the lack of radiation safety, it is possible that the radiation absorbed caused permanent sterility in the appellant.  The doctor further concluded that while it would not be impossible to further inquire of the other students stationed with the appellant as to whether they were sterile, such a study might produce interesting, if enlightening, results.  

Additional testing on the appellant in May 2007 was accomplished.  A measurement of the appellant's sperm count was made, and the count was found to be within the "normal concentration range. "  However, an assessment of the motility and viability of the sperm was not performed, and the examiner did not rule out sterility due to spermatic dysfunction.  

The claims folder reveals that additional medical information and analysis was sought and an opinion was obtained from the Chief, Public Health and Environmental Hazards Officer, of VA.  Such an opinion was provided in November 2009.  After a discussion of the possible dosage that the appellant may have experienced while performing his duties as an x-ray technician, the reviewer opined that "it is not likely that the Veteran's sterility can be attributed to ionizing radiation exposure while in military service."  The Director, Compensation and Pension subsequently endorsed the November 2009 opinion.  

One year later, the medical doctor who provided the November 2009 proffered additional discussion on the matter.  Such a discussion was promulgated after the Board sought additional clarification via its remand action of May 2010.  The date of the report provided is November 2010.  In the report, the reviewer once again highlighted the radiation exposure the appellant may have experienced while performing his duties.  Nevertheless, instead of repeating the assertions made in the November 2009 opinion, the reviewer stated that there were inconsistencies in the record that could not be addressed because the appellant's file had been destroyed by fire and the information on the actual amount of radiation exposure experienced by the appellant was undeterminable due to no available records.  The reviewer then stated that it would be speculative to provide an answer as to whether the appellant's exposure to radiation in service caused his sterility.  Although the reviewer would not provide a response to the overall question at issue, the Director, Compensation and Pension, endorsed the November 2010 with the following caveat.  He stated that it was his opinion that the appellant's sterility was not caused by radiation exposure.  

The claim has since been returned to the Board for review and disposition.  In order to ensure that the appellant's assertions were addressed, the Board sought clarification from a VHA doctor.  As such, the claim was sent to a doctor who provided the following comments concerning the appellant's assertions.

The veteran states that during his 3 month training to become an x-ray technician that he had most of his body x-ray frequently.  He contends that as a result of this x-ray exposure that he became sterile.  The actual number of these x-ray films is unknown....

1.  Allowing the veteran's assertion that he used himself as a radiographic model for training, how many plain x-rays would he have had to receive to compromise his fertility?
REPLY:  Based on the "ORAU Team NIOSH Dose Reconstruction Project:  Technical Basis Document for the K-25 Side-Occupational Medical Dose", in the 1940s and 1950s, a Westinghouse 200-mA X-ray machine was typically used to examine extremities, spine, hips, skull, etc. and they report a testes does of 1.38 mrem per 14" x 17" x-ray.

In order to get a cumulative dose of 350 rem required for permanent sterility (which is equivalent to 350,000 mrem), he would have to take over 253,000 x-rays in order to become permanently sterile.

2.  Is it least as likely as not that the veteran sterility is a result of exposure to radiation in the service?

REPLY:  It is less likely than not that the veteran's sterility is a result of x-rays taken while he was in military service.
RATIONALE:  It is implausible that he would get enough x-rays (see #1 above) to cause sterility.  Furthermore, the expected results of excessive radiation exposure would generally be to reduce the sperm count, not to affect the mobility as described in his doctor's letter.
COMMENT:  Dr. K's assumption of 21 cGY for each x-ray is not referenced and seems to be excessively high.  
This case was reviewed in detail with . . . Acting Chief of Radiology at the Portland VAMC.  

The Board would point out that the various VA-affiliated doctors and the Director, Compensation and Pension have all conceded that because there are no records involving the amount of radiation produced by the machines used by the appellant during his service, they were unable to judge what specific exposures may have resulted from the machines used.  In other words, an exact determination of the amount of radiation to which the service member was exposed was impossible to determine.  Thus, he could have received a dosage of 670 mrem, as referenced by the VA, a smaller dosage, or a much, much larger dosage.  Hence, because The VA cannot obtain or provide an accurate estimate of the amount of radiation exposure, the suppositions on which the VA opinions of November 2009 and 2010 were based on may be considered faulty, speculative, or at least inconclusive.

In this instance, the appellant has been very straightforward in describing his sterility.  Throughout the long course of this appeal, his statements have been consistent and not contradictory of one another.  In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The claimant's statements concerning his exposure in service and his inability to procreate have been illuminating even if they have drawn into question the appellant's "manliness" in the production of children.  Hence, the Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996). 

Moreover, in addition to the appellant's assertions are the nonopinions provided in November 2009 and 2010 along with the private medical examiner's opinion, although brief, that concludes that the appellant's sterility is secondary to inservice radiation exposure.  One other evidence of note is the report, compiled by a nuclear medicine physician, provided in February 2007 that suggests that the appellant's assertions are plausible and a reasonable extrapolation of the facts.  

Yet, in weighing the evidence on file, the Board notes that a VHA reviewer has studied and analyzed the record, and upon completion of that review, has rendered a medical opinion that the appellant's diagnosed sterility was not caused by military service or is the result of the appellant's military service or any incidents therein and that it was not due or the result any radiation exposure he may have endured while on active duty.  

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is the detailed analysis provided by the VHA doctor.  There is the statement provided by the appellant's doctor that supports the appellant's assertions.  Then there are the other VA opinions and statements that are inconclusive at best.  With respect to the VHA opinion, the reviewer, without hesitation, found that the appellant's current disorder was not related to or caused by or the result of the radiation exposure he endured while on active duty.  In fact, he reduced the argument to sheer numbers when he stated that the appellant would have had to have taken at least 253,000 (two hundred fifty three thousand) x-rays of his groin in order to have been rendered sterile.  This means that since the appellant served eighteen months, he would, on average, have had to have x-rayed his groin area 468 times per day, or 19.5 times per hour (every hour for eighteen months straight).  [Eighteen months with 30 days (an average) per month.]  Again, the Board notes that the appellant has not submitted any medical opinions that would tend to refute or contradict the arguments and facts stated by the VHA physician.  Per the report, the examiner reviewed the complete claims folder including the statements provided by the appellant.  In providing his opinions, the physician was not equivocal, vague, or ambiguous with his opinion that the appellant's military service, along with any radiation exposure endured therein, did not lead to the appellant's sterility.  The VHA doctor reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Contrary to this are the statements provided by the appellant and the private medical opinion.  With respect to these assertions, both the appellant and his doctor have merely concluded that it was their opinion that the appellant's sterility was due to his exposure to x-ray radiation that occurred while he was on active duty.  Neither the appellant nor the doctor provided any additional comments or discussion on the matter.  With respect to the doctor's opinion, it is both equivocal and speculative and, at most, does little more than propose that it is possible that the appellant's sterility was due to x-ray radiation exposure.  The physician does not factually establish or explain the sequence of medical causation using the facts applicable in the appellant's case.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
 
Contra to the two opinions is the VHA examiner's hypothesis.  The VHA examiner was not equivocal, he was very specific and direct in the opinion that was provided.  Moreover, the opinion contained an explanation of how the conclusion was obtained.  This is contrary to the hypotheses provided by the appellant and the private doctor.  See generally Bloom, 12 Vet. App. 185 (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011)(when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Accordingly, the Board attaches the most significant probative value to the VHA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The Board accepts the reviewer's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the report, and the fact that the opinion was based on a review of the applicable record, the Board finds such an opinion as probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no medical opinion to the contrary.

With respect to the statements made by the appellant, he is competent to state what he has experienced, such as not being able to procreate children.  He is capable of stating that he was previously told by a medical professional that he was sterile.  He can further express an opinion as to why he believes he is sterile.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of any purported sterility.  In this case, the Board finds that the appellant's statements are not credible because they are internally inconsistent and not facially plausible when viewed with the other medical evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  He has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  He did not provide an analysis as to why the VA reviewer's opinion of June 2012 was faulty and without merit.  Accordingly, his statements are not entitled to any probative value.

Stated differently, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  492 F.3d 1372.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting his beliefs that his sterility began in or was caused by or the result of his military service to include his exposure to radiation.  The Board also believes that the appellant is sincere in expressing his opinion with respect to the etiology of the disorder.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

As demonstrated above, the probative and persuasive evidence of record fails to establish any in-service incurrence or causal relationship.  The service treatment records are negative for findings indicative that the appellant was experiencing symptoms and manifestations associated with sterility, to include sterility produced by radiation exposure.  Moreover, it was not until 2004, fifty-eight years after service, that the appellant even averred that his sterility may have been due to radiation exposure.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence, however slight, against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the Board finds that the medical and military-service evidence does not support the appellant's assertions, and as such, service connection for sterility to include as being secondary to radiation exposure is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there was no approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the appellant's favor.  The appellant's claim is therefore denied. 

IV.  Special Monthly Compensation - Loss of Use of a Creative Organ

As indicated above, the Board must also address whether special monthly compensation may be awarded based on the loss of use of a creative organ.  Special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2002) is payable for loss of use of a creative organ.  The regulatory definitions for loss of or loss of use of a creative organ are as follows:

(i)  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that:

(a)  The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or

(b)  The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or

(c)  If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.

(ii)  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.

(iii)  Loss or loss of use traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit.  If, however, the operation after discharge was required for the correction of a specific injury caused by a preceding operation in service, it will support authorization of the benefit.  When the existence of disability is established meeting the above requirements for nonfunctioning testicle due to operation after service, resulting in loss of use, the benefit may be granted even though the operation is one of election.  An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences.

(iv)  Atrophy resulting from mumps followed by orchitis in service is service connected.  Since atrophy is usually perceptible within 1 to 6 months after infection subsides, an examination more than 6 months after the subsidence of orchitis demonstrating a normal genitourinary system will be considered in determining rebuttal of service incurrence of atrophy later demonstrated.  Mumps not followed by orchitis in service will not suffice as the antecedent cause of subsequent atrophy for the purpose of authorizing the benefit. 

See 38 C.F.R. § 3.350 (2011). 

For informational purposes, VA General Counsel opinion, VAOPGCPREC 5-89 (O.G.C. Prec. 5-89), provides some insight into the purpose for granting special monthly compensation for loss of use of a creative organ.  In that opinion, which concluded that a service member, who has elective sterilization prior to service, and incurs anatomical loss of a creative organ in service, is entitled to special monthly compensation for loss of use of a creative organ, it was stated that: 

So-called "statutory" awards are not predicated directly on the average reduction in earning capacity, but primarily upon consideration of noneconomic factors such as personal inconvenience, social inadaptability, or the profound nature of the disability.  The purpose of the statutory award for loss or loss of use of a creative organ is to account for psychological factors, S. Rep. No. 1681, 82d Cong, 2d Sess. 2 (1952); as well as the loss of physical integrity, H.R. Rep. No. 6, 89th Cong., 1st Sess., 4 (1965) 

The Board also finds informative another opinion of the VA General Counsel, dated April 3, 2000, regarding statutory awards for the loss of use of a creative organ.  VAOPGCPREC 2-2000 observed that, "[b]y authorizing that rate of compensation 'for anatomical loss or loss of use of one or more creative organs,' Congress intended to compensate for loss of a procreative, or reproductive, organ. . ."  (Emphasis added).  

In evaluating this claim, the evidence of record does not establish that the appellant has loss a testicle or even part of his penis while in service.  Moreover, the Board observes that neither erectile dysfunction nor impotence is covered under 38 C.F.R. §§ 3.350, and 3.350(a)(1) (2011), as it pertains to the loss of "creative" ability by service-connected veterans.  In this case, competent medical evidence has not been presented that shows that the "creative" portion of the service member's genitourinary functioning, that is his ability to produce spermatozoa has been lost.  Most importantly, even though the appellant has been found to be sterile while producing spermatozoa, such a condition has not been found to be the result of his military service.  In other words, the underlying condition has not been service-connected.  Accordingly, the Board finds that entitlement to special monthly compensation cannot be granted for loss of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).

In conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Entitlement to service connection for sterility secondary to radiation exposure is denied.  

2.  Entitlement to special monthly compensation based on the loss of use of a creative organ is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


